Title: From George Washington to Brigadier General Alexander McDougall, 1 May 1777
From: Washington, George
To: McDougall, Alexander



Dr Sir
Morristown May 1st 1777.

I last night received your Letter of the 29th Ulto, with its several inclosures. I regret much, that the Enemy should have accomplished their Scheme with so little loss on their part; but I confess, I feared, that it would be the case, and that their retreat would be effected before a sufficient force could be assembled, to cut them off, or to give ’em any great annoyance. I wish you to obtain, the most exact accounts, you can, of our loss in Stores—and Men in killed & wounded, and to transmit them to me in your next, with that of the Enemy, in killed, wounded & Prisoners. I should have been happy, if they had taken the Route to the North River; in such case, I should have been sanguine in my expectations of their defeat. Your conduct in marching with the Troops from Pecks Kills, under the circumstances you mention, was perfectly right and what I wished, and your return after you found, you could not come up with the Enemy, was equally judicious in my opinion. I am Dr Sir Your Most Obedt Servant

Go: Washington


P.S. I beg you to take every possible means in your power, to find out the designs of the Enemy and What their plan of Operations is—do not hesitate at Expence, I know your own pains will not be wanting. I am extremely anxious upon this Subject. There is a Report, that Genl Carlton is on the Lakes or pushing down—Whether it is authentic, I cannot say. but if he means an Attack on Ticonderoga, I am persuaded, Genl Howe will not go to Philadelphia, but will endeavour to cooperate with him. This consideration leads me to request, that you cause the Commissary to make the most minute enquiries, what Provisions can be procured in the Country on both sides the North River

above the Highlands: It will be of infinite importance to obtain Supplies there, if the movements of Genl Howe should call our Army to that Quarter.

